DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-70 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites the limitations, “a first flexible interconnectable circuit board, comprising:… “a first electrically conductive pad …”, “a second electrically conductive pad …”, “a third electrically conductive pad …”, and “a fourth electrically conductive pad …” (lines 2-11). It is unclear if these pads refer to groups of pads or some other arrangement of pads. If the limitations refer to groups of pads as shown in the applicant’s Fig. 19 & 21 that is directed to a first flexible interconnectable circuit board 1909, then only three groups of pads are shown and there is no showing for “a fourth electrically conductive pad” in the first flexible interconnectable circuit board. The same ambiguity remains around “a second flexible interconnectable circuit board, comprising:… “a first electrically conductive pad …”, “a second electrically conductive pad …”, “a third electrically conductive pad …”, and “a fourth electrically conductive pad …” (lines 15-24).
Claim 65 further recites the limitation “the second LED of the second flexible interconnectable circuit board” in line 26. There is insufficient antecedent basis for said limitation in the claim.
Claim 67 recites “a third flexible interconnectable circuit board, comprising:… “a first electrically conductive pad …”, “a second electrically conductive pad …”, “a third electrically conductive pad …”, and “a fourth electrically conductive pad …” (lines 2-11). It is unclear if these pads refer to groups of pads or some other arrangement of pads. If the limitations refer to groups of pads as shown in the applicant’s Fig. 19 & 21 that is directed to a first flexible interconnectable circuit board 1909, then only three groups of pads are shown and there is no showing for “a fourth electrically conductive pad” in the first flexible interconnectable circuit board. Further, it is unclear how the third flexible interconnectable circuit board is placed/positioned with respect to the first and second flexible interconnectable circuit boards in the final device.
Claims 66-70 are rejected for being dependent of claim 65.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 65-66 and 69-70 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holec et al. (US PUB. 2015/0173183).
Regarding claim 1, Holec teaches an interconnectable circuit board array, comprising: a first flexible interconnectable circuit board 9 (Fig. 1), comprising: a conductive layer 30 between two electrically isolating layers (30 & 32, Fig. 1); a first electrically conductive pad 3 disposed on a top surface of the first flexible interconnectable circuit board 9; a second electrically conductive pad 8 disposed on the top surface of the first flexible interconnectable circuit board (Fig. 3); a third electrically conductive pad 4 disposed on the top surface of the first flexible interconnectable circuit board (Fig. 1 & 3);Page 6 of 15Response Application Number: 16/450,366Docket No.: 227.0220USI2a fourth electrically conductive pad disposed on the top surface of the first flexible interconnectable circuit board (see Fig. 1-6, where identical features are shown to the instant application’s Fig. 19-24 as alluded to by the applicant in the Remarks/Arguments submitted on 04/09/21); and 
a first LED 14 of the first flexible interconnectable circuit board disposed on the top surface, wherein the first LED 14 of the first flexible interconnectable circuit board is conductively connected to the conductive layer (see Fig. 4a showing a first LED 14 as claimed and as pointed out by the applicant in the Remarks/Arguments submitted on 04/09/21); and 
a second flexible interconnectable circuit board, comprising: a conductive layer between two electrically isolating layers; a first electrically conductive pad disposed on a top surface of the second flexible interconnectable circuit board; a second electrically conductive pad disposed on the top surface of the second flexible interconnectable circuit board; a third electrically conductive pad disposed on the top surface of the second flexible interconnectable circuit board; a fourth electrically conductive pad disposed on the top surface of the second flexible interconnectable circuit board (Fig. 1-6, wherein Holec teaches identical second flexible circuit board to the first flexible circuit board and Holec’s Fig. 1-6 are identical to the applicant’s Fig. 19-24 as alluded to by the applicant in the Remarks/Arguments submitted on 04/09/21); and 
a first LED 14 of the second flexible interconnectable circuit board disposed on the top surface, wherein the second LED of the second flexible interconnectable circuit board is conductively connected to the conductive layer (see Fig. 4a showing a first LED 14 as claimed and as pointed out by the applicant in the Remarks/Arguments submitted on 04/09/21); 
wherein the first flexible interconnectable circuit board is arranged with the second flexible interconnectable circuit board such that a longitudinal axis of the first flexible interconnectable circuit board is aligned with a longitudinal axis of the second flexible interconnectable circuit board (note the arrangement of the two circuits in Fig. 4b-6, where their longitudinal axis are aligned); and 
wherein a portion of the first flexible interconnectable circuit board overlaps a portion of the second flexible interconnectable circuit board such that the first electrically 
Docket No.: 227.0220USI2wherein the first electrically conductive pad of the first flexible interconnectable circuit board is conductively connected with the third electrically conductive pad of the second flexible interconnectable circuit board and the second electrically conductive pad of the first flexible interconnectable circuit board is conductively connected with the fourth electrically conductive pad of the second flexible interconnectable circuit board (Fig. 4b-5);
wherein a material is applied to the top surface of the first flexible interconnectable circuit board and to the top surface of the second flexible interconnectable circuit board, such that the material extends over an end of the first flexible interconnectable circuit board and onto the top surface of the second flexible interconnectable circuit board (see Fig. 6 wherein a material on a top surface of the first circuit board extends over to the end of the first circuit board onto the top surface of the second circuit board, this feature is also alluded to in the applicant’s Fig. 24 in the remarks submitted on 04/09/21).

Regarding claim 69, Holec teaches the interconnectable circuit board array of claim 65, wherein the interconnectable circuit board array is configured to be sufficiently flexible to achieve a radius of curvature of 1 inch (Para [0083]).
Regarding claim 70, Holec teaches the interconnectable circuit board array of claim 65, wherein the interconnectable circuit board array is configured to be sufficiently flexible to be wrapped about a hub of a reel (Para [0037 & 0078]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holec et al.
Regarding claim 68, Holec is silent on the interconnectable circuit board array of claim 65, wherein the interconnectable circuit board array is configured to be sufficiently .
Allowable Subject Matter
Claims 67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The Examiner would like to point out that the Holec reference teaches the claim features in Fig. 1-6 that are identical to the applicant’s Fig. 19-24 that is relied upon by the applicant in the Remarks/argument submitted on 04/09/21.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894